Exhibit 10.18

 

AMENDMENT TO THE

OCEAN FEDERAL SAVINGS BANK EMPLOYEE SEVERANCE

COMPENSATION PLAN

 

This Amendment to the Ocean Federal Savings Bank Employee Severance Compensation
Plan the (“Plan”), is executed on July 20, 2005, by the Board of Directors of
OceanFirst Bank, formerly Ocean Federal Savings Bank (the “Bank”).

 

WHEREAS, on July 17, 1996 the Bank adopted the Ocean Federal Savings Bank
Employee Severance Plan; and

 

WHEREAS, as authorized under Article VIII of the Plan, the Board of Directors of
the Bank feels it would be in the best interest of the Bank to amend the Plan to
make certain changes regarding Participant eligibility and vesting requirements;
and

 

WHEREAS, with certain exceptions not applicable here, pursuant to Article VIII
the Plan may be amended in any respect by resolution adopted by the majority of
the Board of Directors of the Bank.

 

NOW THEREFORE, the Ocean Federal Savings Bank Employee Severance Compensation
Plan is hereby amended as follows:

 

1. The name of the Plan is hereby amended to read “The OceanFirst Bank Employee
Severance Compensation Plan” and all references to Ocean Federal Savings Bank
are deleted and substituted with the name “OceanFirst Bank”;

 

Section 3.1, “Participation,” the following words are added at the beginning of
the section “Except as noted in Section 4.3,…”

 

Section 4.3(a)(i) is amended to read as follows:

 

“(i) Participants with a title of ‘Vice President’ or greater shall receive a
Payment equal to one full year’s salary (determined immediately prior to the
time the Payment is to be made) regardless of length of service.”

 

Existing Section 4.3(a)(ii) is made new Section 4.3(a)(iii) and the following
language is substituted for new Section 4.3(a)(ii):

 

“(ii) Participants with a title of ‘Assistant Vice President’ shall receive a
Payment equal to one half of their Annual Compensation regardless of length of
service. Assistant Vice Presidents shall also receive a Payment equal to one
twelfth (1/12) of their Annual Compensation for each full year of service after
their sixth anniversary of employment with the Bank up to an additional one half
of their Annual Compensation. Total payments under this Section shall not exceed
a maximum of 100% of Annual Compensation.”

 

IN WITNESS WHEREOF, the Bank adopted this Amendment to the Ocean Federal Savings
Bank Employee Severance Compensation Plan and caused this instrument to be
executed by its duly authorized officers as of the date above.

 

ATTEST:

 

 

--------------------------------------------------------------------------------

     

OCEANFIRST BANK

 

 

--------------------------------------------------------------------------------

Secretary

     

For the entire Board of Directors



--------------------------------------------------------------------------------

OCEAN FEDERAL SAVINGS BANK

EMPLOYEE SEVERANCE COMPENSATION PLAN

 

PLAN PURPOSE

 

The purpose of the Ocean Federal Savings Bank Employee Severance Compensation
Plan is to assure for Ocean Federal Savings Bank (the “Bank”) the services of
Employees of the Bank in the event of a Change in Control (capitalized terms are
defined in section 2.1) of Ocean Financial Corp. (the “Holding Company”) or the
Bank. The benefits contemplated by the Plan recognize the value to the Bank of
the services and contributions of the Employees of the Bank and the effect upon
the Bank resulting from the uncertainties of continued employment, reduced
Employee benefits, management changes and relocations that may arise in the
event of a Change in Control of the Bank or the Holding Company. The Bank’s and
the Holding Company’s Boards of Directors believe that it is in the best
interests of the Bank and the Holding Company to provide Employees of the Bank
who have been with the Bank for a minimum of one year with such benefits in
order to defray the costs and changes in Employee status that could follow a
Change in Control. The Board of Directors believes that the Plan will also aid
the Bank in attracting and retaining highly qualified individuals who are
essential to its success and the Plan’s assurance of fair treatment of the
Bank’s Employees will reduce the distractions and other adverse effects on
Employees’ performance in the event of a Change in Control.

 

ARTICLE I

ESTABLISHMENT OF PLAN

 

1.1 Establishment of Plan

 

As of the Effective Date of the Plan as defined herein, the Bank hereby
establishes an employee severance compensation plan to be known as the “Ocean
Federal Savings Bank Employee Severance Compensation Plan.” The purposes of the
Plan are as set forth above.

 

1.2 Applicability of Plan

 

The benefits provided by this Plan shall be available to all Employees of the
Bank, who, at or after the Effective Date, meet the eligibility requirements of
Article III, except for those executive officers who have entered into, or who
enter into in the future, and continue to be subject to an employment or change
in control agreement with the Employer.

 

1.3 Contractual Right to Benefits

 

This Plan establishes in each Participant a contractual right in consideration
for meeting the eligibility requirements of the Plan, to the benefits to which
each Participant is entitled hereunder, enforceable by the Participant against
the Employer, Bank, or both.

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below.

 

(a) “Annual Compensation” of a Participant means and includes only regular
wages, and salary during the most recent 12 months ended the date as of which
Annual Compensation is to be determined, which are or would be includable in the
gross income of the Participant receiving the same for federal income tax
purposes.

 

(b) “Bank” means Ocean Federal Savings Bank or any successor as provided for in
Article VII hereof.

 

(c) “Change in Control” of the Bank or Holding Company shall mean an event of a
nature that; (i) would be required to be reported in response to Item 1 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or (ii)
results in a Change in Control of the Bank or the Holding Company within the
meaning of the Home Owners’ Loan Act of 1933, as amended, and the Rules and
Regulations promulgated by the Office of Thrift Supervision (the “OTS”) (or its
predecessor agency), as in effect on



--------------------------------------------------------------------------------

the date hereof (provided, that in applying the definition of change in control
as set forth under the Rules and Regulations of the OTS, the Board shall
substitute its judgment for that of the OTS); or (iii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Bank or the Holding
Company representing 20% or more of the Bank’s or the Holding Company’s
outstanding securities except for any securities of the Bank purchased by the
Holding Company in connection with the conversion of the Bank to the stock form
and any securities purchased by any tax-qualified employee benefit plan of the
Bank; or (B) individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s stockholders was approved by the same Nominating Committee
serving under an Incumbent Board, shall be, for purposes of this clause (B),
considered as though he were a member of the Incumbent Board; or (C) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction occurs in which the
Bank or Holding Company is not the resulting entity; provided, however, that
such an event listed above will be deemed to have occurred or to have been
effectuated upon the receipt of all required regulatory approvals not including
the lapse of any statutory waiting periods; or (D) solicitations of shareholders
of the Holding Company, by someone other than the current management of the
Holding Company, seeking stockholder approval of a plan of reorganization,
merger or consolidation of the Holding Company or Bank or similar transaction
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Holding Company shall be distributed; or (E) a tender offer is made for 20% or
more of the voting securities of the Bank or the Holding Company.

 

(d) “Disability” as it regards a particular Participant has the same meaning as
in any long term disability plan (“LTD Plan”) maintained by the Bank by which
such Participant is covered, in the absence of such a LTD Plan, “Disability”
means the permanent and total inability by reason of mental or physical
infirmity, or both, of an employee to perform the work customarily assigned to
him. Additionally, a medical doctor selected or approved by the Board of
Directors must advise the Board that it is either not possible to determine if
or when such Disability will terminate or that it appears probable that such
Disability will be permanent during the remainder of said employees lifetime.

 

(e) “Disqualified Individual” means an individual who is an employee or
independent contractor of the corporation and is, with respect to the
corporation, (i) a shareholder, (ii) an officer, or (iii) a highly compensated
individual, as all of these terms, including Disqualified Individual, are
defined under Section 280G or the Code.

 

(f) “Effective Date” means the date the Plan is approved by the Board of
Directors of the Bank, or such other date as the Board shall designate in its
resolution approving the Plan.

 

(g) “Employee” means any Employee of the Bank or any subsidiary thereof who has
completed at least one Year of Service with the Bank, or any subsidiary thereof,
provided, however, that any Employee who is covered or hereinafter becomes
covered by an employment contract or change in control agreement with the
Employer shall not be considered to be an Employee for purposes of this Plan.

 

(h) “Expiration Date” means a date ten (10) years from the Effective Date unless
earlier terminated pursuant to Section 8.2 or extended pursuant to Section 8.1.

 

(i) “Employer” means the Bank or a subsidiary of the Bank or a parent of the
Bank which has adopted the Plan pursuant to Article VI hereof.

 

(j) “Holding Company” means Ocean Financial Corp., the holding company of the
Bank.

 

(k) “Just Cause” shall mean termination because of Participant’s personal
dishonesty, incompetence, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or other
similar offenses) or any final cease-and desist order.

 

(l) “Leave of Absence” and “LOA” mean (i) the taking of an authorized or
approved leave of absence under the provisions of the federal Family and Medical
Leave Act (“FMLA”), (ii) any state law providing qualitatively similar benefits
as the FMLA, or (iii) a leave of absence authorized under the policies of the
Bank. “Leave of Absence” and “LOA” are defined in this paragraph for the
exclusive purposes of this Plan.



--------------------------------------------------------------------------------

(m) “Payment” means the payment of severance compensation as provided in Article
IV hereof.

 

(n) “Participant” means an Employee who meets the eligibility requirements of
Article III.

 

(o) “Plan” means the Ocean Federal Savings Bank Employee Severance Compensation
Plan.

 

(p) “Year of Service” means each consecutive 12 month period, beginning with an
Employee’s date of hire and running without a termination of employment in which
an Employee is credited with at least one hour of service in each of the 12
calendar months in such period. The taking of a LOA shall not eliminate a period
of time from being a Year of Service if such period of time otherwise qualifies
as such. Further if a particular 12 month period of time would not otherwise
qualify under the Plan as a Year of Service because one hour of service is not
credited during each month of such period due to the taking of a LOA, then such
period of time shall be deemed to be a Year of Service for all other sections of
this Plan.

 

2.2 Applicable Law

 

The laws of the State of New Jersey shall be the controlling law in all matters
relating to the Plan to the extent not preempted by Federal law.

 

2.3 Severability

 

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

ARTICLE III

ELIGIBILITY

 

3.1 Participation

 

The term Participant shall describe those Employees of the Bank who have
completed at least one Year of Service with the Bank at the time of any
termination pursuant to Section 4.2 herein. Notwithstanding the foregoing,
persons who have entered into and continue to be covered by an employment
contract or change in control agreement with the Employer shall not be entitled
to participate in this Plan.

 

3.2 Duration of Participation

 

A Participant shall cease to be a Participant in the Plan when the Participant
ceases to be an Employee of the Bank or the Holding Company, unless such
Participant is entitled to a Payment as provided in the Plan. A Participant
entitled to receipt of a Payment shall remain a Participant in this Plan until
the full amount of such Payment has been paid to the Participant.

 

ARTICLE IV

PAYMENTS

 

4.1 Right to Payment

 

A Participant shall be entitled to receive from the Bank or the Holding Company,
but not both, a Payment in the amount provided in Section 4.3 if there has been
a Change in Control of the Bank or the Holding Company and if, within one (1)
year thereafter, the Participant’s employment by the Bank or the Holding Company
shall terminate for any reason specified in Section 4.2, whether the termination
is voluntary or involuntary. A Participant shall not be entitled to a Payment if
termination occurs by reason of death, voluntary retirement, voluntary
termination other than for reasons specified in Section 4.2, Disability, or for
Just Cause. Each Participant shall be entitled to only one payment under the
provisions of this Plan.

 

4.2 Reasons for Termination

 

Following a Change in Control, a Participant shall be entitled to a Payment if
employment by the



--------------------------------------------------------------------------------

Bank or the Holding Company is terminated, voluntarily or involuntarily, for any
one or more of the following reasons within one (1) year of the consummation of
such a Change in Control:

 

(a) The Employer reduces the Participant’s (i) base salary (or regularly
scheduled hours are increased without a pro rated increase in Base Salary); (ii)
rate of compensation in the case of hourly employees; or (iii) the product of
hourly rate of compensation on regularly scheduled hours (without regard to
overtime) as in effect immediately prior to the Change in Control, or as the
same may have been increased thereafter.

 

(b) The Employer materially changes Participant’s function, duties or
responsibilities which would cause Participant’s position to be one of lesser
responsibility, importance or scope with the Employer than immediately prior to
the change in control.

 

(c) The Employer requires the Participant to change the location of the
Participant’s job or office, so that such Participant will be based at a
location more than thirty (30) miles from the location of the Participant’s job
or office immediately prior to the Change in Control provided that such new
location is not closer to Participant’s home.

 

(d) The Employer materially reduces the benefits and perquisites available to
the Participant immediately prior to the Change in Control, provided, however,
that a material reduction in benefits and perquisites generally provided to all
Employees of the Bank on a nondiscriminatory basis would not trigger a payment
pursuant to this Plan.

 

(e) A successor to the Bank fails or refuses to assume the Bank’s obligations
under this Plan, as required by Article VII.

 

(f) The Bank or any successor to the Bank breaches any other provisions of this
Plan.

 

(g) The Employer terminates the employment of a Participant at or after a Change
in Control other than for Just Cause.

 

4.3 Amount of Payment

 

(a) Participants entitled to a Payment under this Plan shall receive from the
Bank a lump sum cash payment in an amount determined as follows:

 

(i) Participants with a title of “Vice President” or greater shall receive a
Payment equal to one full year’s salary (determined immediately prior to the
time the Payment is to be made), and

 

(ii) All other Participants shall receive a Payment equal to one-twelfth (1/12)
of their Annual Compensation for each Year of Service, up to a maximum of 100%
of such Annual Compensation.

 

(b) Notwithstanding the provision of (a) above, if a Payment to a Participant
who is a Disqualified Individual shall be in an amount which includes an Excess
Parachute Payment, the Payment hereunder to that Participant shall be reduced to
the maximum amount which does not include an Excess Parachute Payment. The terms
“Disqualified Individual” and “Excess Parachute Payment” shall have the same
meaning as defined in Section 280G of the Internal Revenue Code of 1986, as
amended, or any successor section of similar import.

 

The Participant shall not be required to mitigate damages on the amount of the
Payment by seeking other employment or otherwise, nor shall the amount of such
Payment be reduced by any compensation earned by the Participant as a result of
employment after termination of employment hereunder.

 

4.4 Time of Payment

 

The Payment to which a Participant is entitled shall be paid to the Participant
by the Bank or the Holding Company or its successor, in cash and in full, not
later than twenty (20) business days after the termination of the Participant’s
employment. If any Participant should die after termination of the employment
but before all amounts have been paid, such unpaid amounts shall be paid to the
Participant’s named beneficiary, if living, otherwise to the personal
representative on behalf of or for the benefit of the Participant’s estate.



--------------------------------------------------------------------------------

4.5 Suspension of Payment

 

Notwithstanding the foregoing, no payments or portions thereof shall be made
under this Plan, if such payment or portion would result in the Bank failing to
meet its minimum regulatory capital requirements as required by 12 C.F.R. §
567.2 of the Office of Thrift Supervision Regulations. Any payments or portions
thereof not paid shall be suspended until such time as their payment would not
result in a failure to meet the Bank’s minimum regulatory capital requirements.
Any portion of benefit payments which have not been suspended will be paid on an
equitable basis, pro rata based upon amounts due each Participant, among all
eligible Participants.

 

ARTICLE V

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

5.1 Other Benefits

 

Neither the provisions of this Plan nor the Payment provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish the Participant’s
rights as an Employee of the Bank or the Holding Company, whether existing now
or hereafter, under any benefit, incentive, retirement, stock option, stock
bonus, stock ownership or any employment agreement or other plan or arrangement.

 

5.2 Employment Status

 

This Plan does not constitute a contract of employment or impose on the
Participant or the Participant’s Employer any obligation to retain the
Participant as an employee or Officer, to change the status of the Participant’s
employment, or to change the Employer’s policies regarding termination of
employment.

 

ARTICLE VI

PARTICIPATING EMPLOYERS

 

6.1 Upon approval by the Board of Directors of the Bank, this Plan may be
adopted by any Subsidiary or Parent of the Bank. Upon such adoption, the
Subsidiary or Parent shall become an Employer hereunder and the provisions of
the Plan shall be fully applicable to the Employees of that Subsidiary or
Parent. The term “Subsidiary” means any corporation in which the Bank, directly
or indirectly, holds a majority of the voting power of its outstanding shares of
capital stock. The term “Parent” means any corporation which holds a majority of
the voting power of the Bank’s outstanding shares of capital stock.

 

ARTICLE VII

SUCCESSOR TO THE BANK

 

7.1 The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
plan, in the same manner and to the same extent that the Bank would be required
to perform if no such succession or assignment had taken place.

 

ARTICLE VIII

DURATION, AMENDMENT AND TERMINATION

 

8.1 Duration

 

If a Change in Control has not occurred, this Plan shall expire as of the
Expiration Date, unless sooner terminated as provided in Section 8.2, or unless
extended for an additional period or periods by resolution adopted by the Board
of Directors of the Bank.

 

Notwithstanding the foregoing, if a Change in Control occurs this Plan shall
continue in full force and effect, and shall not terminate or expire until such
date as all Participants who become entitled to Payments hereunder shall have
received such Payments in full.

 

8.2 Amendment and Termination

 

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors of the Bank, unless a Change in Control has
previously occurred. If a Change in Control occurs, the Plan no longer shall be
subject to amendment, change, substitution, deletion, revocation or termination
in any respect whatsoever.



--------------------------------------------------------------------------------

8.3 Form of Amendment

 

The form of any proper amendment or termination of the Plan shall be a written
instrument signed by a duly authorized officer or officers of the Bank,
certifying that the amendment or termination has been approved by the Board of
Directors. A proper amendment of the Plan automatically shall effect a
corresponding amendment to each Participant’s rights hereunder. A proper
termination of the Plan automatically shall effect a termination of all
Participants’ rights and benefits hereunder.

 

8.4 No Attachment

 

(a) Except as required by law, no right to receive payments under this Plan
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect such action shall be null, void, and of no
effect.

 

(b) This Plan shall be binding upon, and inure to the benefit of, Employee and
the Bank and their respective successors and assigns.

 

ARTICLE IX

LEGAL FEES AND EXPENSES

 

9.1 All reasonable legal fees and other expenses paid or incurred by a party
hereto pursuant to any dispute or question of interpretation relating to this
Plan shall be paid or reimbursed by the Bank or the Holding Company if a
Participant is found to have made a claim which is not without merit pursuant to
any legal judgment, arbitration or settlement.

 

ARTICLE X

REQUIRED PROVISIONS

 

10.1 The Bank may terminate the Employee’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Employee’s right to compensation or other benefits under this Agreement.
Employee shall not have the right to receive compensation or other benefits for
any period after termination for Just Cause as defined in Section 2.1
hereinabove.

 

10.2 If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Employee all or part of the compensation withheld while their contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

10.3 If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

10.4 If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1), all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

10.5 All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, (i) by the Director of the OTS (or his
designee), the Federal Deposit Insurance Corporation (“FDIC”) or the Resolution
Trust Corporation (“RTC”), at the time FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the
Director of the OTS (or his designee) at the time the Director (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

10.6 Any payments made to a Participant pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
§1828(k) and any rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATIVE PROVISIONS

 

11.1 Plan Administrator. The administrator of the Plan shall be under the
supervision of the Board of Directors of the Bank or a Committee appointed by
the Board (the “Board”). It shall be a principal duty of the Board to see that
the Plan is carried out in accordance with its terms, for the exclusive benefit
of persons entitled to participate in the Plan without discrimination among
them. The Board will have full power to administer the Plan in all of its
details subject, however, to the requirements of ERISA. For this purpose, the
Board’s powers will include, but will not be limited to, the following
authority, in addition to all other powers provided by this Plan: (a) to make
and enforce such rules and regulations as it deems necessary or proper for the
efficient administration of the Plan; (b) to interpret the Plan, its
interpretation thereof in good faith to be final and conclusive on all persons
claiming benefits under the Plan; (c) to decide all questions concerning the
Plan and the eligibility of any person to participate in the Plan; (d) to
compute the amount of Payment that will be payable to any Participant or other
person in accordance with the provisions of the Plan, and to determine the
person or persons to whom such benefits will be paid; (e) to authorize Payments;
(f) to appoint such agents, counsel, accountants, consultants and actuaries as
may be required to assist in administering the Plan; and (g) to allocate and
delegate its responsibilities under the Plan and to designate other persons to
carry out any of its responsibilities under the Plan, any such allocation,
delegation or designation to be by written instrument and in accordance with
Section 405 of ERISA.

 

11.2 Named fiduciary. The Board will be a “named fiduciary” for purposes of
Section 402(a)(1) of ERISA with authority to control and manage the operation
and administration of the Plan, and will be responsible for complying with all
of the reporting and disclosure requirements of Part 1 of Subtitle B of Title I
of ERISA.

 

11.3 Claims and review procedures.

 

(a) Claims procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the Board.
If any such claim is wholly or partially denied, the Board will notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary and (iv) information as to the steps to be taken if the person wishes
to submit a request for review. Such notification will be given within 90 days
after the claim is received by the Board (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90 day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

(b) Review procedure. Within 60 days after the date on which a person receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his
duly authorized representative) may (i) file a written request with the Board
for a review of his denied claim and of pertinent documents and (ii) submit
written issues and comments to the Board. The Board will notify such person of
its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain specific reasons for
the decision as well as specific references to pertinent Plan provisions. The
decision on review will be made within 60 days after the request for review is
received by the Board (or within 120 days, if special circumstances require an
extension of time for processing the requests such as an election by the Board
to hold a hearing, and if written notice of such extension and circumstances is
given to such person within the initial 60 day period). If the decision on
review is not made within such period, the claim will be considered denied.

 

11.4 Nondiscriminatory exercise of authority. Whenever, in the administration of
the Plan, any discretionary action by the Board is required, the Board shall
exercise its authority in a nondiscriminatory manner so that all persons
similarly situated will receive substantially the same treatment.

 

11.5 Indemnification of Board. The Bank will indemnify and defend to the fullest
extent permitted by law any person serving on the Board or as a member of a
committee designated as Board (including any person who formerly served as a
Board member or as a member of such committee)



--------------------------------------------------------------------------------

against all liabilities, damages, costs and expenses (including attorneys fees
and amounts paid in settlement of any claims approved by the Bank) occasioned by
any act or omission to act in connection with the Plan, if such act or omission
is in good faith.

 

11.6 “Plan Year” means the period beginning on the Effective Date and ending on
July 2, 1997 and the 12 consecutive-month period ending each year thereafter.

 

11.7 Benefits solely from general assets. The benefits provided hereunder will
be paid solely from the general assets of the Bank. Nothing herein will be
construed to require the Bank or the Board to maintain any fund or segregate any
amount for the benefit of any Participant, and no Participant or other person
shall have any claim against, right to, or security or other interest in, any
fund, account or asset of the Bank from which any payment under the Plan may be
made.



--------------------------------------------------------------------------------

Having been adopted by its Board of Directors on July 17, 1996, this Plan is
executed by its duly authorized officers this 17th the day of July, 1996.

 

Attest       OCEAN FEDERAL SAVINGS BANK

 

--------------------------------------------------------------------------------

Secretary

      By:  

 

--------------------------------------------------------------------------------

 

Having been adopted by its Board of Directors on July 17, 1996, this Plan is
executed by its duly authorized officers this 17th day of July, 1996.

 

Attest

 

 

--------------------------------------------------------------------------------

     

OCEAN FINANCIAL CORP.

 

 

--------------------------------------------------------------------------------

Secretary        